DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
1.  For claim 3, examiner recommend changing the claim to “The air handling system of claim 2, wherein at least one of the baffle door or the first air distribution door is configured to be positioned to contact a surface of the air filter.”
2. For claim 7, examiner recommend changing the claim to “The air handling system of claim 5, wherein the second air distribution door is configured to be positioned to contact an air filter disposed within the inlet section of the housing.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing element” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komowski (US 5645479).
Regarding claim 1, Komowski teaches an air handling system of a vehicle comprising:
a housing (3+8, fig 1.  Col 3 line 19, “an intake housing 3, 8”) defining an inlet section (space enclosed by housing), the inlet section including a first recirculation inlet (5, fig 1) configured to receive recirculated air (col 3 line 48, “circulating-air opening 5”) originating from a passenger compartment of the vehicle and a fresh air inlet (2, fig 1) configured to receive fresh air (fig 1 and col 3 line 29, “fresh outside air 1”) originating from an ambient environment;
a first air distribution door (7, fig 1) disposed in the inlet section and configured to control (by moving door 7 as shown in fig 3-5) a distribution of the recirculated air and the fresh air entering the inlet section through the first recirculation inlet and the fresh air inlet; and

Regarding claim 11, Komowski teaches the first air distribution door and the baffle door include a common axis (9, fig 1) of rotation.
Regarding claim 12, Komowski teaches the first air distribution door includes an air directing wall (curved surface of door 7 shown in fig 1) and the baffle door includes a baffle wall (curved surface of door 6 shown in fig 1), wherein the baffle wall is disposed radially inwardly of the first air directing wall relative to the common axis of rotation (see fig 1).
Regarding claim 13, Komowski teaches the first air distribution door includes a sealing element (annotated figure 1) for sealing against a surface (the surface that the sealing element contacts) of the housing while the baffle door is devoid of a sealing element for sealing against a surface of the housing (see fig 3-4, door 6 doesn’t have any element that contact a surface of housing).
Regarding claim 14, Komowski teaches the baffle door is dimensioned to be configured to nest within the first air distribution door with respect to at least one position of the baffle door (see fig 3).
Regarding claim 15, Komowski teaches the baffle door is “dimensioned to always allow for air to flow around the baffle door when the first air distribution door is positioned to allow for air to flow through the fresh air inlet” (as shown in fig 1.  Some fresh air from inlet 2 would flow around baffle door 6).
[AltContent: arrow]
    PNG
    media_image1.png
    430
    453
    media_image1.png
    Greyscale

[AltContent: textbox (sealing element is the flange of the door)]
[AltContent: textbox (Annotated figure 1)]



Regarding claim 16, Komowski teaches the air handling system is configured for operation in a fresh air mode (shown in fig 1), wherein the fresh air mode includes the first air distribution door blocking a flow of the recirculated air from passing through the first recirculation inlet, wherein the baffle door “is configured to progressively reduce the flow area through the fresh air inlet to accommodate the ram air pressure increasing in response to an 
Regarding claim 19, Komowski teaches a method of operating an air handling system of a vehicle comprising the steps of:
providing a housing (3+8, fig 1.  Col 3 line 19, “an intake housing 3, 8”), an air distribution door (7, fig 1), and a baffle door (6, fig 1), the housing defining an inlet section (space enclosed by housing), the inlet section including a recirculation inlet (5, fig 1) configured to receive recirculated air (col 3 line 48, “circulating-air opening 5”) originating from a passenger compartment of the vehicle and a fresh air inlet (2, fig 1) configured to receive fresh air originating from an ambient environment (fig 1 and col 3 line 29, “fresh outside air 1”), the air distribution door disposed in the inlet section and configured to control (by moving door 7 as shown in fig 3-5) a distribution of the recirculated air and the fresh air entering the inlet section through the recirculation inlet and the fresh air inlet, the baffle door disposed in the inlet section (see fig 1); and
adjusting (user can manually move door 6) a position of the baffle door “to selectively reduce a flow area through the fresh air inlet to accommodate a ram air pressure induced by motion of the vehicle relative to the fresh air of the ambient environment” (This is intended function.  Users can manually move door 6 to control or reduce the flow area through the fresh air inlet).
Regarding claim 20, Komowski teaches “the flow area through the fresh air inlet is gradually reduced in response to the vehicle increasing in speed relative to the ambient .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komowski (US 5645479) in view of Uemura (US 5876277).
Regarding claim 2, Komowski teaches the housing further defines a blower flow path (11, fig 1) disposed downstream of the first air distribution door and the baffle door with respect to a flow of the recirculated air and a flow of the fresh air, wherein the blower flow path leads to a blower (col 3 lines 27-29, “an intake funnel 11 to an outlet duct which is not shown in detail and leads to a corresponding blower”) of the air handling system. 
Komowski fails to teach the blower flow path includes an air filter disposed upstream of the blower.
Uemura teaches a blower flow path (path from ports 18 or 19 to blower 37, fig 2) includes an air filter (31, fig 2) disposed upstream of a blower (37, fig 2).
It would have been obvious at the time of filing to modify Komowski as taught by Uemura by adding a filter to the housing in order to filter dirt from external environment and provide clean air to the passengers in the vehicle.
Regarding claim 17, Komowski teaches all the limitations of claim 1.

Uemura teaches an air handling system (system of fig 2) is configured for operation is a partial recirculation mode (shown in fig 7), wherein the partial recirculation mode includes a first air distribution door (door 14, fig 7) positioned in an intermediate position (shown in fig 7) for allowing a flow of recirculated air (arrow C, fig 7) through a first recirculation inlet (19, fig 7) and a flow of fresh air (arrow B, fig 7) through a fresh air inlet (18, fig 7).
It would have been obvious at the time of filing to modify Komowski as taught by Uemura by allowing the first air distribution door to be adjusted at a position that allows both fresh air and recirculated air in order to provide a mixture of airflow at a desired temperature for the passengers.
As modified, Komowski in view of Uemura teaches the baffle door “is configured to progressively reduce the flow area through the fresh air inlet to accommodate the ram air pressure increasing in response to an increasing speed of the vehicle” (This is intended function.  Users can manually move door 6 to control or reduce the flow area through the fresh air inlet).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Komowski (US 5645479) in view of Fujiwara (US 6669548).
Regarding claim 18, Komowski teaches all the limitations of claim 1.

Fujiwara teaches a first air distribution door (26, fig 1) includes a sound suppression feature (26a) “configured to reduce the noise, vibration, and harshness of air passing between the sound suppression feature and a surface of the housing” (col 5 lines 11-14, “circumference wall 26a is composed of uneven wavelike planes.  This wavelike planes prevent an air blowing noise from spreading from the inside ports 21, 22”).
It would have been obvious at the time of filing to modify Komowski as taught by Fujiwara by adding the wavelike noise suppression feature in order to reduce noise from the air conditioning system and provide a pleasant driving experience for passengers.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 3, the closest prior art was Komowski in view of Uemura.  It would not have been obvious to have the baffle door or the first air distribution door to contact the filter because doing so would require changing shape of the baffle door and the first air distribution door, and such modifications would indirectly require substantial change in the housing configuration.  Those changes cannot be done without hindsight reconstruction.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KO-WEI LIN/Examiner, Art Unit 3762